Detailed Action

Response to Arguments

Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.

In regards to claims 1 and 8, the applicant argues that the combination of Killen with the other cited prior art is improper because Killen’s teachings is in a hospital environment where sensed data can be collected manually and doctors have complete control over the data [see applicant’s arguments pg. 8 last paragraph, pg. 9-10]. 
The examiner respectfully disagrees with the applicant. The applicant’ is reading the Killen reference individually and not as a combination. The Killen was used in the rejection in the broad sense of a system having a server that permits a remote user to access data and alarms. The fact that the monitored data taught by Killen is obtained inside a hospital is not important because the other prior art used in the rejection teaches that the data can be obtained from a patient outside a hospital. All the prior art used in the rejection are in the same field of endeavor of monitoring a patient remotely using a server. Therefore, the combination of Killen with the other cited prior art is proper. For the reasons provided above, the applicant’s arguments are not persuasive.



Double Patenting Rejections

As stated in the previous action, claims 1-4, 8-11 and 13-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5 and 16-21 of US Patent 9,585,563.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098) and Killen et al (US-2012/0136221).

In regards to claim 1, Valdes teaches a method for monitoring analyte state of a host [fig. 1, fig. 5, par. 0089 L. 1-5, par. 0090]. Valdes teaches that the system comprises a remote monitor, a receiver configured to monitor an analyte state of a host and a server [fig. 1 elements 14, 16, 18, 20 and 22 (receiver), fig. 5 elements 18, 510, 520 and 530 (remote monitor) and 570 (server)].
Valdes fails to teach a step of identifying, by a remote monitor, a set of one or more rules that define conditions for communications between a secure server and the 
On the other hand, Goodnow teaches that a host can set up, using a host device, one or more target values for glucose measurements of the host (a set of one or more rules), and that a remote monitoring device, which was invited by the host and is authorized to receive the host’s data from a server, can modify the target values [par. 0218 L. 3-10, par. 0235, par. 0238, par. 0409]. Goodnow’s teachings means that the method comprises a step of identifying, by the remote monitor, a set of one or more rules, wherein the set of one or more rules are provided to the remote monitor by a secure server and associated with the data associated with the receiver, in order to be able to modify the set of one or more rules. Goodnow teachings also mean that the set of one or more rules are generated according to one or more preferences or settings from a host device, wherein the host device sets a first setting of the one or more preferences or settings. Furthermore, Goodnow teaches that the method comprises the step of modifying, by the remote monitor, at least one rule of the set of one or more rules, wherein the modifying the at least one rule of the setoff one or more rules comprises modifying, by the remote monitor, the first setting set by the host device [par. 0409]. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Goodnow’s teachings of setting up rules using a host device and permitting a remote monitor device to modify those rules in the method taught by Valdes because it will permit a patient and a caregiver, which may have more knowledge about 
The combination of Valdes and Goodnow teaches that the method comprises the step of modifying, by the remote monitor, at least one rule of the set of one or more rules wherein the set of one or more rules include rules that detect abnormal events regarding analyte state of the host [see Goodnow par. 0238, par. 0409]. However, the combination does not teach that set of one or more rules define conditions for communications between the secure server and the remote monitor, and that an alert is generated when the abnormal event is detected using the at least one rule. 
On the other hand, Killen teaches accessing data about a physiological state of a host in a secure server by a remote monitor [fig. 1 element 8]. Killen further teaches that physiological data that is monitored can be glucose (analyte state of a host) [par. 0184 L. 7-10]. Killen further teaches that the rules used to detect abnormal events and modified by the remote monitor can be used by the server to generate alerts for the remote monitor based on the received analyte measurements of the host [fig. A72, par. 0143 L. 4-10, par. 0154]. This teaching means that the set one or more rules are used to define conditions for communications between the server and the remote monitor and that the set of one or more rules includes a first rule defining an alert representative of an event associated with the analyte state of the host, the event being determined by the secure server based on a first measurement of the data associated with the receiver regarding the state of the host at a first time, wherein the alert, when triggered at the first time, causes an alert message to be sent to the remote monitor from the secure server to notify the remote monitor of the event [fig. A72, par. 0143 L. 4-10, par. 0154].


In regards to claims 2 and 3, the combination of Valdes, Goodnow and Killen, as applied in claim 1 above, further teaches that the at least one rule is the first rule, that modifying the first rule comprises varying a first and a second threshold values associated with the monitored physiological parameter, and that the event determined by the secure server is based on the firs measurement indication that the monitored parameter is lower than the first threshold or higher than the second threshold [see Goodnow par. 0238, par. 0409, see Killen fig. A72, par. 0143 L. 4-10, par. 0154]. Furthermore, the combination teaches that when glucose is being monitored the threshold values can be associated with low level of glucose of the host and a high-level glucose of the host [see Goodnow par. 0238, see Valdes par. 0048].  

In regards to claim 8, the combination of Valdes, Goodnow and Killen, as shown in claim 1 above, teaches the claimed limitations. The combination further teaches that the remote monitor further comprises at least one processor; and at least one memory including code, which when executed by the at least one processor causes 

In regards to claims 9 and 10, the combination of Valdes, Goodnow and Killen, as shown in claims 2 and 3 above, teaches the claimed limitations.

Claim(s) 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098) and Killen et al (US-2012/0136221) as applied to claims 1 and 8 above, and further in view of Robertson et al. (US-2013/0117696) and Hastings (US-2005/0148890).

In regards to claim 4, the combination of Valdes, Goodnow and Killen, as applied in claim 1 above, teaches an alert message is sent to the remote monitor [see Killen fig. A72, par. 0143 L. 4-10, par. 0154]. However, the combination does not teach that the set of one or more rules comprises a second rule that defines delay between when a notification message is sent to the receiver and when the alert message is sent to the remote monitor.
On the other hand, Robertson teaches that a notification message can be sent to the receiver and the alert message can be sent to the remote monitor [see Robertson fig. 4 (alert message) fig. 106 (notification), par. 0096 L. 1-6, par. 0223 L. 1-4]. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Robertson’s teachings of sending a notification to the receiver in the 
The combination of Valdes, Goodnow, Killen and Robertson does not teach that the set one or more rules comprises a second rule defining a delay between when the message is sent to the receiver and a notification message is sent to the remote monitor, and that the second rule can be modified.
On the other hand, Hastings teaches a method to receive alerts at a remote monitor where the user of the remote monitor can select the time when the alert is received at the remote monitor [par. 0178 L. 1-4, par. 0179 L. 12-14]. This means that the set of one or more rules comprises a second rule defining a delay between when a notification message is sent to the receiver and an alert message is sent to the remote monitor because the user of the remote monitor can decide when to receive the alert message, and that the second rule can be modify by varying the delay.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of letting the user to select the time when the notification is sent in the method taught by the combination because it will permit the user of the remote monitor device to decide when to receive the notification.

In regards to claim 11, the combination of Valdes, Goodnow, Killen, Robertson and Hastings, as shown in claim 4 above, teaches the claimed limitations.

Claim(s) 17 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US- as applied to claims 1 and 8 above, and further in view of Robertson et al. (US-2013/0117696).

In regards to claim 17, the combination of Valdes, Goodnow and Killen, as applied in claim 1 above, teaches a secure server where the host and the remote monitor can access monitored data [see Goodnow par. 0218 L. 3-10, par. 0235, par. 0238, par. 0409]. However, the combination does not teach that the method comprises a step of receiving, at the remote monitor, an invitation to access the secure server and the data associated with the receiver; and a step of providing, from the remote monitor to the secure server, an acceptance to the invitation.
On the other hand, Robertson teaches a step of receiving, at a remote monitor, an invitation to access a secure server and data associated with a receiver monitoring physiological state of a host [fig. 1 elements 108 (receiver) and 122 (secure server), fig. 8 (remote monitor accessing data), fig. 31 (invitation), par. 0101 L. 1-14, par. 0106 L. 18-25].  Furthermore, Robertson teaches that the method comprises a step of providing, from the remote monitor to the secure server, an acceptance to the invitation [par. 0106 L. 24-31]. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Robertson’s teachings of sending an invitation and receiving an acceptance to the invitation to grant access in the method taught by the combination because it will permit the host to have more control over who has access to the data and it will permit the server to have more control over who access the data by only granting access to the remote monitors that have accepted the invitation.
In regards to claim 24, the combination of Valdes, Goodnow, Killen and Robertson, as shown in claim 17 above, teaches the claimed limitations.

Claim(s) 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098), Killen et al (US-2012/0136221)  and Robertson et al. (US-2013/0117696) as applied to claims 17 and 24 above, and further in view of Thomas et al. (US-2013/0173742).

In regards to claim 18, the combination of Valdes, Goodnow, Killen and Robertson, as applied in claim 17 above, teaches that a host can authorize a user to modify notification rule settings [see Goodnow par, 0235, par. 0409]. This means that the host device can configure notification rule settings (set of recommended rule settings) and later authorize a remote monitor to modify and/or accept those rules. However, the combination does not teach that the invitation is associated with a set of recommended settings that can be modified by the remote monitor.
The combination of Valdes, Goodnow, Killen and Robertson does not teach that the set of recommended settings are included with the invitation.
On the other hand, Thomas teaches the concept that when the host device in a system invites another user, the invitation will include settings established by the host device and that the invitee can accept or modify [par. 0088 L. 1-5, par. 0091 L. 1-5, par. 0092 L. 15-21].


In regards to claim 13, the combination of Valdes, Goodnow, Killen and Robertson and Thomas, as shown in claim 18 above, teaches the claimed limitations.

Claim(s) 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098), Killen et al (US-2012/0136221)  and Robertson et al. (US-2013/0117696) as applied to claims 17 and 24 above, and further in view of Daoud et al. (US-2013/0159456)

In regards to claim 19, the combination of Valdes, Goodnow, Killen and Robertson, as applied in claim 17 above, teaches that the user of the remote device can accept the invitation [see Robertson par. 0106 L. 24-25]. However, the combination does not explicitly state that an account is created when accepting the invitation.
On the other hand, Daoud teaches that accepting the invitation programmatically establishes an account associated with the remote monitor at the server [fig. 24 element 2404, par. 0038 L. 8-15, par. 0081 L. 29-36].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Daoud’ teachings of creating an account when the invitation is 

In regards to claim 14, the combination of Valdes, Goodnow, Killen, Robertson and Daoud, as shown in claim 19 above, teaches the claimed limitations.

Claim(s) 16 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098) and Killen et al (US-2012/0136221) as applied to claims 1 and 8 above, and further in view of Carnes (US-8,912,897) and Manahan et al. (US-8,821,622).

In regards to claim 20, the combination of Valdes, Goodnow and Killen, as applied in claim 1 above, teaches that a user can use the remote monitor to modify alert rules [see Goodnow par. 0409, see Killen fig. A72, par. 0143 L. 4-10, par. 0154]. However, the combination does not teach that the set of one or more rules includes second rule defining a time value of when a reminder message is sent to the remote monitor.
On the other hand, Carnes teaches that the set of one or more rules, which can be modified by the user, can include a second rule defining a varying time value as to when a reminder message is sent to the remote monitor [col. 9 L. 9-13]. Carnes further teaches that the reminder message is only sent if the alert message has not been previously acknowledged [col. 9 L. 9-13].  

The combination of Valdes, Goodnow, Killen and Carnes does not teach that the reminder message is sent only if the event associated with monitored condition has not changed after the alert message was sent.
On the other hand, Manahan teaches that a system, monitoring measurements of a sensor, can send a notification of an event to a user device based on a first measurement taken at a first time by the sensor [col. 13 L. 33-37, col. 14 L. 6-14 and L. 31-40]. Furthermore, Manahan teaches that the notification of the event is transmitted again until the parameter sensed by the sensor returns to a normal level [col. 23 L. 23-26]. The aforementioned teaching means that the system continues to receive measurements at a second time and will transmit the notification again (reminder) only if the sensed parameter has not changed, based on the second measurement of the data at the second time, after the alert message was sent.    
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Manahan’s teachings of transmitting alert (reminder) until the second measurement is back to normal in the method taught by the combination because it will permit the system to remind the remote monitoring device that an alert condition exist, which in this case is associated with the analyte state of the host, and to know when the state of the host has returned to normal.

In regards to claim 16, the combination of Valdes, Goodnow, Killen, Carnes and Manahan, as shown in claim 20 above, teaches the claimed limitations.

In regards to claim 21, the combination of Valdes, Goodnow, Killen, Carnes and Manahan, as applied in claim 20 above, further teaches that the at least one rules is the second rule and that the user of the remote monitor can accept the invitation and also modify the second rule varying the time value [see Goodnow par. 0409, see Carnes col. 9 L. 6-13].

Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098) and Killen et al (US-2012/0136221), Carnes (US-8,912,897) and Manahan et al. (US-8,821,622) as applied to claim 20 above, and further in view of Gajic et al. (US-8,527,449).

In regards to claim 22, the combination of Valdes, Goodnow, Killen, Carnes and Manahan, as applied in claim 20 above, does not teach that the time value is determined based on a type or severity of the event triggering the alert.
On the other hand, teaches that the time value used to send a reminder of an event is determined based on a severity of the event triggering the alert [col. 8 L. 38-45 and L. 48-53].
.

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes et al. (US-2012/0108934) in view of Goodnow, et al. (US-2006/0010098) and Killen et al (US-2012/0136221), Carnes (US-8,912,897) and Manahan et al. (US-8,821,622) as applied to claim 20 above, and further in view of Wallace (US-7,026,929).

In regards to claim 23, the combination of Valdes, Goodnow, Killen, Carnes and Manahan, as applied in claim 20 above, teaches that the reminder message is only sent if the alert has not been previously acknowledged by the remote monitor [see Carnes col. 9 L. 9-13]. However, the combination does not teach that the reminder message is also sent only if the event associated with the analyte state of the host further worsens.
On the other hand, Wallace teaches the concept of sending a second message about a detected event when data indicates that the data has reached a second threshold that indicates that the monitored condition has further deteriorated [col. 19 L. 56-66, col. 20 L. 1-3]. This teaching means that a reminder message will be only transmitted when the monitored condition further worsens and only when the first detected event has not been resolved (first alert has not been acknowledged).
. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571) 272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685